Title: To James Madison from Joel Barlow, 30 October 1808
From: Barlow, Joel
To: Madison, James



Dear Sir
30 Oct. 1808

Should you want a messenger for another dispatch to Europe I am desired to mention to you William Vandeursen Junr. of Middleton Cont. who desires to be sent.  He is a young man of good principles, lately addmitted to the Bar, but has bad health & thinks a voyage would be beneficial.  He informs me that Alexr. Wolcott has written you in his favor.  Wolcott knows him better than I do as they are of the same town.
Capn. Woodward informs me that he thinks there may be some letters for me under your cover bro’t by him.  If so I would thank you to send them by bearer.  Yr. obt.

J: Barlow

